Name: 80/206/EEC: Commission Decision of 25 January 1980 establishing that the conditions rquired for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Spectraphonics-Speech Spectrographic Display Unit, model SSD 11' , are fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-21

 Avis juridique important|31980D020680/206/EEC: Commission Decision of 25 January 1980 establishing that the conditions rquired for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Spectraphonics-Speech Spectrographic Display Unit, model SSD 11' , are fulfilled Official Journal L 046 , 21/02/1980 P. 0036 - 0036 Greek special edition: Chapter 02 Volume 8 P. 0168 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 25 JANUARY 1980 ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARTUS DESCRIBED AS ' SPECTRAPHONICS-SPEECH SPECTROGRAPHIC DISPLAY UNIT , MODEL SSD 11 ' , ARE FULFILLED ( 80/206/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 24 JULY 1979 , THE GOVERNMENT OF THE UNITED KINGDOM REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' SPECTRAPHONICS-SPEECH SPECTROGRAPHIC DISPLAY UNIT , MODEL SSD 11 ' , TO BE USED FOR SCIENTIFIC RESEARCH IN THE PHONETIC AND LINGUISTIC FIELD , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 4 DECEMBER 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SINGLE CHANNEL VIDEOGRAPH ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE ARRANGEMENT OF THE ACOUSTIC CHARACTERISTICS OF A LANGUAGE AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR THE REALIZATION OF SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' SPECTRAPHONICS-SPEECH SPECTROGRAPHIC DISPLAY UNIT , MODEL SSD 11 ' , IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JANUARY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION